98 F.3d 1347
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Martin E. UNGER, Petitioner-Appellant,v.Joseph CRABTREE, Warden, Warden at FCI Sheridan, Respondent-Appellee.
No. 95-36281.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 11, 1996.

Before:  BEEZER, KOZINSKI, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Federal prisoner Martin E. Unger appeals pro se the district court's denial of his 28 U.S.C. § 2241 petition.  He contends the district erred when it denied him relief.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
Because federal prisoners have no protected liberty interest in their custody classification levels, Unger's numerous challenges to his classification level are unavailing in this forum.   See Moody v. Daggett, 429 U.S. 78, 88 n. 9 (1976).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3